Title: To James Madison from Benjamin W. Crowninshield, 13 December 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Navy Department
                            Decr. 13. 1815
                        
                    
                    I have the honor to enclose herewith a letter from Commodore Decatur, and a nomination to the Senate in his behalf to be a Commissioner of the Navy Board. I have the honor to be &c
                    
                        B. W. C.
                    
                